Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 28, 2016

                                           No. 04-16-00618-CV

                                     In re Andrew MCADOO, D.O.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

         On September 27, 2016, relator filed a petition for writ of mandamus and a motion to stay
the trial court’s sanctions order.

        The Court is of the tentative opinion that a serious question concerning the relief sought
in the mandamus petition requires further consideration. Therefore, the Court requests a response
be filed on or before October 12, 2016. See TEX. R. APP. P. 52.8(b)(1).

        Relator’s motion to stay is GRANTED. The trial court’s “Order on Plaintiffs’ Amended
Motion for Sanctions” signed by the trial court on September 26, 2016, is STAYED pending
further order of this Court.

           It is so ORDERED on September 28, 2016.

                                                        PER CURIAM


           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




           1
         This proceeding arises out of Cause No. 2015CVT002862 D3, styled K.L.H. and O.J.H., Individually and
as Next Friend of J.P.H. v. Dr. Andrew McAdoo, pending in the 341st Judicial District Court, Webb County, Texas,
the Honorable Rebecca Ramirez Palomo presiding.